Case: 10-20246 Document: 00511479121 Page: 1 Date Filed: 05/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 16, 2011
                                     No. 10-20246
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RICHARD GOMEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-796-5


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Richard Gomez has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Gomez has filed a motion for appointment of counsel. Our
independent review of the record, counsel’s brief, and Gomez’s response discloses
no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20246 Document: 00511479121 Page: 2 Date Filed: 05/16/2011

                               No. 10-20246

and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2. Gomez’s motion for
appointment of counsel is DENIED.




                                    2